DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on September 11, 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:



Claims 1 – 12 are allowable over the Prior Art of Record because it fails to teach or suggest an underground inclinometer system comprising a ground displacement calculator configured to calculate the displacement of the ground by using displacement measurement information measured by the probe and information on the length of the cable controlled by the cable controller, and a ground displacement measurement time information acquisition unit configured to acquire ground displacement measurement time information of the displacement measurement sensor, and the ground displacement calculator comprises a cable length measurement time information acquisition unit configured to acquire cable length measurement time information of the cable length measurement unit in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 10,330,470) discloses an inclinometer but does not disclose the combination as claimed.
Anikolenko (US 6,449,857) discloses an inclinometer network but does not disclose the combination as claimed. 
Otte et al. (US 5,537,753) discloses a bore hole inclinometer but does not disclose the combination as claimed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861






/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861